DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Line 43---43 in Figure 45.
Line 50---50 in Figure 54.
Line 70---70 in Figure 73.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a hollow needle generally co-linear with said guidewire passage through said plunger” as recited in claim 1, lines 6-7 and claim 5, lines 11-12.
“a bare needle of a syringe having a plunger into said organism” as recited in claim 9, lines 4-5.
“said bare needle on said syringe is entering into proper positioning by observation of entry of fluid” as recited in claim 9, lines 11-12.
“stabilizing said guidewire in position within said organism using an agency other than said hand operating said fixture” as recited in claim 9, lines 14-15.
“a device for visualization of location of said guidewire” as recited in claim 10, line 3.
 “a line over said guidewire and passing said line into said organism after said fixture has been withdrawn” as recited in lines 2-4 of claim 11.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “Arrow/Teleflex” on page 6, line 23 and line 24, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A method of inserting a guidewire into the body of an organism comprising the steps recited within claims 9, 10, and 11.
Claim Objections
Claims 1, 2, 6, and 9 are objected to because of the following informalities:  
Claim 1, line 9-10 recites “said cassette”. The Examiner suggests the following amendment “said generally annular cassette” to improve claim language consistency throughout the claim.
Claim 1, line 29 recites “the grip is engaged by a digits of one hand”. The Examiner suggests the amendment of “the grip is engaged by [a] digits of one hand”. The Examiner suggests this amendment to clarify the claim language regarding which digits of one hand are doing what.
Claim 1, line 35-36 recites “while digits of said one hand continue to engage said grip”. The Examiner suggests the amendment of “while said digits of said one hand continue to engage said grip”. The Examiner believes this amendment would clarify that the “digits 
Claim 2, line 3 recites “said annular cassette”. The Examiner suggests the following amendment “said generally annular cassette” to improve claim language consistency throughout the claim.
Claim 5, line 34-35 recites “while digits of said one hand continue to engage said grip”. The Examiner suggests the amendment of “while said digits of said one hand continue to engage said grip”. The Examiner believes this amendment would clarify that the “digits of said one hand continue to engage said grip” refers to the “digits of one hand” as recited within claim 5, line 28.
Claim 6, line 3 recites “said annular cassette”. Examiner suggests the following amendment “said generally annular cassette” to improve claim language consistency throughout the claim.
Claim 9, line 12 recites “entry of fluid”. The Examiner suggests the following amendment “entry of a fluid” to improve claim language consistency throughout the claim.
Claim 9, line 15 recites “said hand operating”. The Examiner suggests the following amendment “said gloved hand operating” in order to improve claim language consistency throughout the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a receiver adapted to couple with said cassette” in claim 1, lines 9-10.
“a receiver adapted to couple with said cassette”, in claim 1, lines 9-10.
“said receiver, adapted to couple with said generally annular cassette” in claim 2, lines 1-2.
“a receiver adapted to couple with said generally annular cassette,” in claim 5, line 26.
“said receiver adapted to couple with said generally annular cassette” in claim 6, lines 1-2.
“a device for visualization of location of said guidewire” in claim 10, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites “In a device for insertion of a guidewire” (bolded for emphasis. The claim language used is confusing to the Examiner because it was not clear what the invention was. The Examiner suggests the following amendment “[In a] A device for insertion of a guidewire”.
Claim 1, lines 1-2 recites “said guidewire being of the type initially disposed within a generally annular cassette” (bolded for emphasis). It is unclear if the Applicant is referring to a guidewire of a specific size that fits within a generally annular cassette or some other type of guidewire. For the purposes of examination, the limitation “said guidewire being of the type initially disposed within a generally annular cassette” will be interpreted as any guidewire that fits within a generally annular cassette.
Claim 1, line 3 recites “through a syringe into a body” (bolded for emphasis). It is unclear if “a body” refers to a body of a patient or a body of the insertion device. For the purposes of examination, the limitation “a body” will be interpreted as “a body of a patient”.
Claim 1, line 16 recites “the improvement comprising”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the improvement comprising” will be interpreted as “an improvement comprising”. 
Claim 1, line 17 recites “an insertion device”. It is unclear if “an insertion device” is the same as “a device for insertion of a guidewire” as recited within Claim 1, line 1. For the purposes 
Claim 1, line 28 recites “said feed surface”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “said feed surface” will be interpreted as “said wire feed surface”.
Claim 1, line 30 recites “the wire”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the wire” will be interpreted as “the guidewire”.
Claim 1, line 31 recites “the wire”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the wire” will be interpreted as “the guidewire”.
Claim 1, line 31 recites “by engaging the wire between a digit of said one hand and the wire feed surface” (bolded for emphasis). The Examiner suggests the amendment of “by engaging the wire between said [a] digit of said one hand and the wire feed surface” as it is unclear if this digit is the same digit as recited within claim 1, line 29.  For the purposes of examination, the Examiner is interpreting “by engaging the wire between a digit of said one hand and the wire feed surface” to be the same digit as recited within Claim 1, lines 29-30.
Claim 1, line 32 recites “the degree of resistance”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the degree of resistance” will be interpreted as “a degree of resistance”.
Claim 1, line 33 recites “the tip of said wire”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the tip of said wire” will be interpreted as “a tip of said guidewire”.
[a] said digit of said one hand being able to urge the trigger of said syringe” as it is currently unclear if this digit is the same digit as digit recited in claim 1, lines 29-30. For the purposes of examination the Examiner is interpreting “a digit of said one hand being able to urge the trigger of said syringe” to be the same digit as recited within Claim 1, lines 29-30.
Claim 1, line 34 recites “the trigger of the syringe”. It is unclear how this is possible because claim 1 recites the trigger to be a component of the actuator carriage not the syringe (See Claim 1, line 23-25. For the purposes of examination, the limitation “the trigger of the syringe” is referring to the trigger of the actuator carriage.
Claim 2, line 3 recites “said feed surface”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “said feed surface” will be interpreted as “said wire feed surface”.
Claim 2, line 3 recites “the exit”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the exit” will be interpreted as “the exit opening”.
Claim 2, line 4 recites “said feed surface”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “said feed surface” will be interpreted as “said wire feed surface”.
Claim 4, line 2 recites “the exterior surface of said body”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the exterior surface of said body” will be interpreted as “an exterior surface of said body”.
the exterior surface of said body” (bolded for emphasis). It is unclear how the guideway is formed in the exterior surface of the body of the device. Currently, the guideway #24 appears to be formed in the interior of the body of the device as shown in Figures 1-3.
Claim 5, line 13 recites “retain a barrel of a syringe”. It is unclear if this syringe is the same syringe as recited within claim 5, line 6. For the purposes of examination, the limitation “retain a barrel of a syringe” will be interpreted as “retain a barrel of the syringe”.
Claim 5, line 17-18 recites “the plunger flange of a syringe”. It is unclear if this syringe is the same syringe as recited within claim 5, line 6. For the purposes of examination, the limitation “the plunger flange of a syringe” will be interpreted as “the plunger flange of the syringe”.
Claim 5, line 27 recites “said feed surface”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “said feed surface” will be interpreted as “said wire feed surface”.
Claim 5, line 29 recites “the wire”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the wire” will be interpreted as “the guidewire”.
Claim 5, line 30 recites “the wire”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the wire” will be interpreted as “the guidewire”.
Claim 5, line 31 recites “the degree of resistance”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the degree of resistance” will be interpreted as “a degree of resistance”.

Claim 5, lines 32-33 recites “a digit of said one hand being able to urge the trigger of said syringe”. The Examiner suggests the amendment of “[a] said digit of said one hand being able to urge the trigger of said syringe as it is unclear of this digit is the same digit as recited within claim 5, lines 28-29. The Examiner is interpreting “a digit of said one hand being able to urge the trigger of said syringe” to be the same digit as recited within Claim 5, lines 28-29.
Claim 5, lines 32-33 recites “the trigger of the syringe”. It is unclear how this is possible because claim 5 recites the trigger to be a component of the actuator carriage not the syringe (See Claim 5, lines 14-16. For the purposes of examination, the limitation “the trigger of the syringe” is referring to the trigger of the actuator carriage.
Claim 6, line 3 recites “the exit”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the exit” will be interpreted as “an exit”.
Claim 8, line 2 recites “the exterior surface of said body”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the exterior surface of said body” will be interpreted as “an exterior surface of said body”.
Claim 8, line 2 recites “said guideway is formed in the exterior surface of said body” (bolded for emphasis). It is unclear how the guideway is formed in the exterior surface of the body of the device. Currently, the guideway #24 appears to be formed in the interior of the body of the device as shown in Figures 1-3.
an agency” (bolded for emphasis). It is unclear what the metes and bounds are of the claim limitation “an agency”. For the purposes of examination, “an agency” will be interpreted as any method or physical structure that allows stabilization of the guidewire within the organism.
Claim 9, line 18 recites “the barrel of a syringe”. There is insufficient antecedent basis for this limitation in the claim, and it is unclear if “a syringe” is the same syringe as recited in Claim 9, line 4. For the purposes of examination “the barrel of a syringe” will be interpreted as “a barrel of the syringe”.
Claim 9, line 20 recites “the plunger of a syringe” (bolded for emphasis). It is unclear if this is the same syringe or a different syringe than the syringe claimed in line 4 of claim 9. For purposes of examination, this syringe will be interpreted as the same syringe as recited in line 4 of claim 9.
Claim 9, line 21 recites “a feed surface for a guidewire” (bolded for emphasis). It is unclear if this guidewire is the same guidewire claimed within line 1 of claim 9. For the purposes of examination, this guidewire will be interpreted as the same guidewire claimed within line 1 of claim 9.
Claim 9, line 22 recites “a guidewire therein”. It is unclear if this guidewire is the same guidewire claimed within line 1 of claim 9. For the purposes of examination, this guidewire will be interpreted as the same guidewire claimed within line 1 of claim 9.
Claim 10, line 2 recites “another hand of the operator” (bolded for emphasis). There is insufficient antecedent basis for this limitation in the claim. The limitation “another hand of the operator” will be interpreted as “another hand of an operator”.

Claim 11, lines 2-4 recites “a line over said guidewire and passing said line into said organism after said fixture has been withdrawn”. It is unclear what “a line” is and how this step is accomplished. For the purpose of examination, “a line” will be interpreted as a cannula, catheter, or central line.
Claims 3 and 7 are rejected for being dependent upon a rejected claim under 35 U.S.C. § 112(B). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bint (US 6,626,869) in view of Bierman (US 2018/0296804), Toro et al. (US 2016/0256621; hereinafter “Toro”), and G. Morris et al. (US 2003/0229311; hereinafter “Morris”).
With regards to claim 1, Bint discloses in a device (Fig. 1, #30) for insertion of a guidewire (See Abstract), said guidewire (Fig. 1, #56) being of the type initially disposed within a generally annular cassette (Fig. 1, #68) (Fig. 1 shows that the guidewire #56 is of a type that can be initially disposed within a generally annular cassette #68), having an exit opening (See Fig. A below), through a syringe (See Fig. B below) into a body (See Abstract “advancing a guide wire into a blood vessel of a patient”): 

wherein said generally annular cassette (Fig. 1, #68) has attached thereto: 
a guidewire feed (See Fig. C below) having a receiver (Fig. 1, #70) adapted to couple with said cassette (Fig. 1, #68) and a guide fitting (See Fig. C below) comprising a forward tube (See Fig. C below) said guidewire feed having a wire feed surface (See Fig. C below) between said generally annular cassette and said forward tube (See Fig. C below which shows the wire feed surface between the generally annular cassette #68 and the forward tube as the generally annular cassette #68 would be attaching to receiver #70); 
the improvement comprising: 
an insertion device (Fig. 1, #30) comprising: 
a body (Fig. 1, #42, #38), 
a grip (Fig. 1, #66) operably connected to said body (See Fig. 1 which shows the operable connection between the grip and the body); 
a guideway (Fig. D below) defined by said body (See Fig. 2), 
an actuator carriage (See Fig. D below) slidable along said guideway of said body (See Col. 5, lines 18-36 “the thumb switch 54 is advanced”), said actuator carriage having attached thereto: 
a trigger (Fig. 2, #54). 

    PNG
    media_image1.png
    477
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    726
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    375
    977
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    425
    745
    media_image4.png
    Greyscale

Bint is silent with regards to the plunger having a guidewire passage therethrough and a hollow needle generally co-linear with said guidewire passage through said plunger.
Nonetheless, Bierman teaches a plunger (Fig. 1, #32) having a guidewire passage (See Fig. E below) therethrough and a hollow needle (Fig. 1, #22 and Fig. 18a shows that the needle is hollow) generally co-linear with said guidewire passage through said plunger (See Fig. 1 which shows the needle being co-linear with the guidewire passage through the plunger).

    PNG
    media_image5.png
    496
    747
    media_image5.png
    Greyscale


The device of Bint modified in view of the teaching of Bierman will hereinafter be referred to as the device of Bint and Bierman.
The device of Bint and Bierman would read upon the claim limitation of a guide fitting (See Fig. C above) comprising a forward tube (See Fig. C above) adapted to couple with said plunger (the modification to place the plunger of the syringe flush with the lug #50 of Bint would couple the forward tube with the plunger of the syringe) and direct said guidewire (Fig. 1, #56) 
	The device of Bint and Bierman is silent with regards to a barreltrap mounted on said body adapted to receive and retain the barrel of said syringe.
	Nonetheless, Toro teaches a barreltrap (Fig. 2a, #201) mounted on a body (Fig. 2a, #290) to receive and retain a barrel (Fig. 2a, #256) of a syringe (Fig. 2a, #250) ([0072] “The syringe holder 201 holds a large syringe 250 comprising a barrel 256 and tip 258.”). 
	It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the device of Bint and Bierman such that it comprises a barreltrap mounted on the body to receive and retain the barrel of the syringe as taught by Toro. One of ordinary skill in the art would have been motivated to make this modification, because the syringe adapter/holder could hold a variety of sizes of syringes (See Abstract of Toro). Therefore, by modifying the device of Bint and Bierman with the barreltrap of Toro the device could then hold various sizes of syringes.
	The device of Bint and Bierman modified in view of the teaching of Toro will hereinafter be referred to as the device of Bint, Bierman, and Toro. However, the device of Bint, Bierman, and Toro is silent with regards to a plunger flange trap adapted to grasp the plunger flange of said plunger of said syringe.
	Nonetheless, Morris teaches a plunger flange trap (Fig. 1, #56, #58) adapted to grasp a plunger flange (Fig. 1, #46) of said plunger (Fig. 1, #52) of said syringe (Fig. 1 ,#32) (See [0029] “These plunger retainer arms 56 and 58 curve inwardly toward each other to grasp a plunger flange 46”).

The device of Bint, Bierman, and Toro modified in view of the teaching of Morris will hereinafter be referred to as the device of Bint, Bierman, Toro, and Morris.
The device of Bint, Bierman, Toro, and Morris would read upon the claim limitation of the grip (Fig. 1, #66), said trigger (Fig. 1, #54) and said feed surface (See Fig. B above) are disposed such that when the grip is engaged by a digits of one hand (See Col. 3, lines 58-64 of Bint “a fore-finger engaging the finger support 66”), a digit of said one hand is able to advance and retract the wire through said syringe by engaging the wire between a digit of said one hand and the wire feed surface (See Col. 4, lines 18-25 of Bint “the user’s thumb frictionally engaging the wire and manipulating it forward toward the distal end of the guide wire introducer 30”), sensing the degree of resistance encountered by the tip of said wire (The device of Bint, Bierman, Toro, and Morris is fully capable of having the functionality wherein the user is capable of sensing a degree of resistance encountered by the tip of the wire.), with a digit of said one hand being able to urge the trigger of said syringe rearwardly and/or forwardly (See Col. 3, line 65 – Col. 4, line 17 of Bint “the thumb of the user is slid over the flat surface 60 of the guide wire introducer housing 42 and the thumb switch is pushed forwardly”), drawing said plunger 

With regards to claim 2, the device of Bint, Bierman, Toro, and Morris teaches the claimed invention of claim 1, and Bint further teaches wherein said receiver (Fig. 1, #70), adapted to couple with said generally annular cassette (Fig. 1, #68) (See Fig. 1 which shows the coupling), is spaced rearwardly from said feed surface (See Fig. C above) and holds the exit (See Fig. A above) of said annular cassette generally in line with said feed surface said guide fitting (See Fig. C above) and said guidewire passage (The guidewire passage would be generally in line with the generally annular cassette as the device of Bint, Bierman, Toro, and Morris would been constructed such that the plunger of the syringe is placed flush with the lug #50 of Bint which is in line with the generally annular cassette.)  through said plunger of said syringe (See Fig. C above which shows the receiver #70 spaced rearwardly from the feed surface and holds the exit of the annular cassette #68 which is generally in line with the feed surface, the guide fitting, and the guidewire passage).
With regards to claim 3, the device of Bint, Bierman, Toro, and Morris teaches the claimed invention of claim 2, and Bint further teaches that wherein said guideway (See Fig. D above) is interior to said body (Fig. 1, #42, #38) of said device (Fig. 1  #30) (See Fig. D above which shows the guideway interior to the body).
With regards to claim 4, the device of Bint, Bierman, Toro, and Morris teaches the claimed invention of claim 2, and Bint further teaches said guideway (See Fig. D above) is 

With regards to claim 5, Bint discloses a device (Fig. 1, #30) for one-handed insertion of a guidewire (Fig. 1, #56), comprising: 
a body (Fig. 1, #42, #38) having: 
a grip (Fig. 1, #66) formed in said body, 
a guideway (See Fig. D above) defined by said body, 
a syringe (See Fig. B above) of the type having:
	a plunger (Fig. 2, #46),
	a plunger flange (See Fig. A above),
an actuator carriage (See Fig. D above) slidable along said guideway of said body (See Col. 5, lines 18-36 “the thumb switch 54 is advanced”), having attached thereto: 
a trigger (See Fig. 2, #54), 
a wire guide feed mount (See Fig. F below) adapted to support a generally annular cassette (Fig. 1, #68 which shows the generally annular cassette mounted there) mounted on said actuator carriage (See Fig. D above) and having mounted thereupon: 
a wire feed surface (See Fig. F below) between said generally annular cassette and said guide fitting (See Fig. F below), 
a receiver (Fig. 2, #70) adapted to couple with said generally annular cassette (Fig. 1, #68) (See Fig. 1 which shows the receiver #70 adapted to couple with the generally annular cassette #68).

    PNG
    media_image6.png
    375
    980
    media_image6.png
    Greyscale

The device of Bint is silent with regards to a mount formed in said body.
Nonetheless, Toro teaches a mount (Fig. 2a, #201) formed in said body (Fig. 2a, #290); wherein said mount is adapted to receive and retain a barrel (Fig. 2a, #256) of a syringe (Fig. 2a, #250) ([0072] “The syringe holder 201 holds a large syringe 250 comprising a barrel 256 and tip 258.”). 
	It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the device of Bint such that it comprises a barreltrap mounted on the body to receive and retain the barrel of the syringe as taught by Toro. One of ordinary skill in the art would have been motivated to make this modification, because the syringe adapter/holder could hold a variety of sizes of syringes (See Abstract of Toro). Therefore, by modifying the device of Bint with the barreltrap of Toro the device could then hold various sizes of syringes.
	The device of Bint modified in view of Toro will hereinafter be referred to as the device of Bint and Toro. However, the device of Bint and Toro is silent with regards to a guidewire passage through said plunger and a hollow needle co-linear with said guidewire passage through said plunger.

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the device of Bint and Toro in view of the teaching of Bierman such that the plunger of the syringe of the device of Bint and Toro comprises a guidewire passage and is moved such that the plunger of the syringe is co-linear with a hollow needle as taught by Bierman. One of ordinary skill in the art would have been motivated to make this modification, as Bint discloses a device for inserting a guidewire into a patient wherein the guidewire does not pass through the plunger. Bierman shows that a plunger of a syringe having a guidewire passage that passes through a plunger and is co-linear with a hollow needle is an equivalent structure known in the art of apparatuses for inserting guidewires. Therefore, because these two apparatuses for inserting guidewires were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the plunger and plunger functionality of Bint for the plunger and plunger functionality of Bierman. The device for inserting a guidewire of Bint and Toro modified in view of the teaching of Bierman would be constructed such that the syringe comprising plunger with a guidewire passage is flush against the lug #50 of Bint and is co-linear with the hollow needle #34 of Bint. The device of Bint, Toro, and Bierman could still aspirate blood into the syringe while passing the guidewire through the plunger of the syringe.
The device of Bint and Toro modified in view of the teaching of Bierman will hereinafter be referred to as the device of Bint, Toro, and Bierman. 

The device of Bint, Toro, and Bierman would read upon the claim limitation of a guide fitting (See Fig. F above) adapted to couple with said plunger flange (After the modification taught by Bierman is completed, the guide fitting would be coupled with the plunger flange because the plunger of Bierman that comprises a plunger flange would be located flush with lug #50 of Bint. The guide fitting, shown in Fig. F above, would then be coupled with the plunger flange.) and direct said guidewire into said guidewire passage through the plunger of said syringe (The guide fitting directs the guidewire into the guidewire passage as the guidewire passage has been aligned with the guide fitting based on the location of the plunger being flush with the lug #50 of Bint). 
However, the device of Bint, Toro, and Bierman is silent with regards to a flange trap adapted to grasp the plunger flange of a syringe.
	Nonetheless, Morris teaches a plunger flange trap (Fig. 1, #56, #58) adapted to grasp a plunger flange (Fig. 1, #46) of said plunger (Fig. 1, #52) of said syringe (Fig. 1 ,#32) (See [0029] “These plunger retainer arms 56 and 58 curve inwardly toward each other to grasp a plunger flange 46”).
	It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the device of Bint, Toro, and Bierman with a teaching of Morris such that the device contains a plunger flange trap adapted to grasp a plunger flange of the plunger of the syringe. One of ordinary skill in the art would have been motivated to make this modification, in order to capture syringe plunger flanges of different sizes (See [0011] and [0056] of Morris). Therefore, by modifying the device of Bint, Toro, and Bierman with the 
The device of Bint, Toro, and Bierman modified in view of the teaching of Morris will hereinafter be referred to as the device of Bint, Toro, and Bierman, and Morris.
The device of Bint, Toro, Bierman, and Morris would read upon the claim limitation of the grip (Fig. 1, #66), said trigger (Fig. 1, #54) and said feed surface (See Fig. B above) are disposed such that when the grip is engaged by a digits of one hand (See Col. 3, lines 58-64 of Bint “a fore-finger engaging the finger support 66”), a digit of said one hand is able to advance and retract the wire through said syringe by engaging the wire between a digit of said one hand and the wire feed surface (See Col. 4, lines 18-25 of Bint “the user’s thumb frictionally engaging the wire and manipulating it forward toward the distal end of the guide wire introducer 30”), sensing the degree of resistance encountered by the tip of said wire (The device of Bint, Bierman, Toro, and Morris is fully capable of having the functionality wherein the user is capable of sensing a degree of resistance encountered by the tip of the wire.), with a digit of said one hand being able to urge the trigger of said syringe rearwardly and/or forwardly (See Col. 3, line 65 – Col. 4, line 17 “the thumb of the user is slid over the flat surface 60 of the guide wire introducer housing 42 and the thumb switch is pushed forwardly”), drawing said plunger rearwardly and/or forwardly while digits of said one hand continue to engage said grip (The device of Bint, Toro, Bierman, and Morris has the plunger located in a position where a digit of the user could draw the plunger rearwardly and/or forwardly while the remainder of the digits remain engaged with the grip.).
With regards to claim 6, the device of Bint, Bierman, Toro, and Morris teaches the claimed invention of claim 5, and Bint further teaches wherein said receiver (Fig. 1, #70), 
With regards to claim 7, the device of Bint, Bierman, Toro, and Morris teaches the claimed invention of claim 6, and Bint further teaches that wherein said guideway (See Fig. D above) is interior to said body (Fig. 1, #42, #38) of said device (Fig. 1  #30) (See Fig. D above which shows the guideway interior to the body).
With regards to claim 8, the device of Bint, Bierman, Toro, and Morris teaches the claimed invention of claim 6, Bint further teaches said guideway (See Fig. D above) is formed in the exterior surface of said body (Fig. 1, #42, #38) of said device (Fig. 1, #30) (See Fig. D above which shows the guideway formed in the exterior surface of the body as the exterior surface of the body #40 forms the guideway.).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bint in view of Kelly (US 2016/0101267), Toro, and Morris.
With regards to claim 9, Bint discloses a method of inserting a guidewire (Fig. 1, #56) into the body of an organism (See Abstract “advancing a guide wire into a blood vessel of a patient”), comprising the steps of: 
providing a fixture (Fig. 1, #30), operable with one gloved hand having digits (See Col. 3, lines 58-64 “a fore-finger engaging the finger support 66” and See Col. 4, lines 18-25 “the user’s thumb frictionally engaging the wire and manipulating it forward toward the distal end of the guide wire introducer 30”), to:
(a) advance a bare needle (Fig. 1 , #34) of a syringe having a plunger into said organism (Col. 3, line 65 – Col. 4, line 17 “The distal tip of the hollow needle 34 is caused to pierce the skin of the patient and enter a blood vessel”); 
(b) manipulate the plunger (Fig. 1, #46) of said syringe (See Fig. B above) to induce partial vacuum therein (See Col. 3, line 65 – Col. 4, line 3 “The syringe plunger 46 is withdrawn from the internal syringe chamber 44 until blood can be seen aspirating into the internal syringe chamber” where the examiner is interpreting aspirating to meet the claim limitation of inducing a partial vacuum); and 
(c) advance a guidewire (Fig. 1, #56) mounted on said fixture (Fig. 1, #30) into said organism by direct tactile contact between at least one digit of said gloved hand and said guidewire (See Col. 4, lines 18-25 of “the user’s thumb frictionally engaging the wire and manipulating it forward toward the distal end of the guide wire introducer 30”); 
detecting when said needle on said syringe is entering into proper positioning by observation of entry of fluid, whether liquid, gaseous or mixture, into said syringe (See Col. 3, line 65 – Col. 4, line 3 “The syringe plunger 46 is withdrawn from the internal syringe chamber 44 until blood can be seen aspirating into the internal syringe chamber”); 

said fixture having: 
a body (Fig. 1, #42, #38);
an actuator (See Fig. G below) movable with respect to said body (See Col. 5, lines 18-36 “the thumb switch 54 is advanced”), as well as a mount (See Fig. G below) for receiving a feed adapter (Fig. 1, #70) having a feed surface (See Fig. G below) for a guidewire, said feed adapter being adapted to couple to a cassette (Fig. 1, #68) having a guidewire therein (See Fig. 1 which shows feed adapter #70 coupled with a cassette #68 with a guidewire therein.).

    PNG
    media_image7.png
    419
    980
    media_image7.png
    Greyscale

Bint is silent with regards to the step of stabilizing said guidewire in position within said organism using an agency other than said hand operating said fixture.
Nonetheless, Kelly teaches a step (Fig. 2, #204) of stabilizing said guidewire (Fig. 1C, #102) in position within said organism (See [0026] “anchoring the guide wire in the lumen”) 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of Bint such that it includes the step of stabilizing the guidewire in position within the organism using an agency other than said hand operating the fixture as taught by Kelly. One of ordinary skill in the art would have been motivated to make this modification, as anchoring the guide wire to the subject’s vasculature may have a stabilizing effect for the tip of the catheter and afford greater stability and confidence for the operator of an implantable device to be deployed in vivo (See [0003] of Kelly).
The method of Bint modified in view of Kelly will hereinafter be referred to as the method of Bint and Kelly. The method of Bint and Kelly is silent with regards to the claim limitation of a body with a trap capable of retaining the barrel of a syringe, 
Nonetheless, Toro teaches a body (Fig. 2a, #290) with a trap (Fig. 2a, #201) capable of retaining the barrel (Fig. 2a, #256) of a syringe (Fig. 2a, #250) ([0072] “The syringe holder 201 holds a large syringe 250 comprising a barrel 256 and tip 258.”). 
	It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the fixture of the method of Bint and Kelly such that the body comprises a trap capable of retaining a barrel of a syringe as taught by Toro. One of ordinary skill in the art would have been motivated to make this modification, because the syringe adapter/holder could hold a variety of sizes of syringes (See Abstract of Toro). Therefore, by modifying the fixture of the method of Bint and Kelly with the trap of Toro the body of the method of Bint and Kelly could then hold various sizes of syringes.

	Nonetheless, Morris teaches an actuator (Fig. 1, #54) having a trap (Fig. 1, #56, #58) for the plunger (Fig. 1, #46) of a syringe (Fig. 1, #32) (See [0029] “These plunger retainer arms 56 and 58 curve inwardly toward each other to grasp a plunger flange 46”).
	It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the fixture of Bint, Kelly, and Toro with a teaching of Morris such that the fixture comprises an actuator having a trap for the plunger of a syringe. One of ordinary skill in the art would have been motivated to make this modification, in order to capture syringe plunger flanges of different sizes (See [0011] and [0056] of Morris). Therefore, by modifying the fixture of Bint, Kelly, and Toro with the trap of Morris the fixture would be able to accommodate various sized plunger flanges. 
The method of Bint, Kelly, and Toro modified in view of the teaching of Morris will hereinafter be referred to as the device of Bint, Kelly, Toro, and Morris.
With regards to claim 11, the method of Bint, Kelly, Toro, and Morris teaches the claimed invention of claim 9, and Bint further teaches thereafter placing a line over said guidewire (See Col. 1, lines 9-14 “cannula which is mounted over the guide wire”) and passing said line into said organism after said fixture has been withdrawn (See Col. 1, lines 9-14 “The guidewire is subsequently withdrawn from the blood vessel through the cannula leaving the cannula within the blood vessel”).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bint, Kelly, Toro, and Morris as applied to claim 9 above, and further in view of Almansouri et al. (US 2015/0314104; hereinafter “Almansouri”).
With regards to claim 10, the method of Bint, Kelly, Toro, and Morris teaches the claimed invention of claim 9, however, the method of Bint, Kelly, Toro, and Morris is silent with regards to the step of another hand of the operator of said fixture is used to manipulate a device for visualization of location of said guidewire within said organism.
Nonetheless, Almansouri teaches a step of another hand of the operator of said fixture is used to manipulate a device for visualization of location of said guidewire within said organism (See Abstract “The operation can be performed by one hand without moving the hand from its initial position. The user can then simultaneously use the other hand to operate an ultrasound detection device during insertion without the assistance of another person.” and [0070] “This gives a unique advantage to ultrasound guidance because one person can use his spare hand to hold the ultrasound to visualize the guide-wire and catheter being advance ensuring placement in the vessel lumen.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of Bint, Kelly, Toro, and Morris with a teaching of Almansouri such that another hand of the operator of said fixture is used to manipulate a device for visualization of location of said guidewire within said organism as taught by Almansouri. One of ordinary skill in the art would have been motivated to make this modification, in order to ensuring the placement in the vessel lumen (See [0070] of Almansouri).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783